Citation Nr: 1027424	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected Department of Veterans 
Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 19, 1960 to August 
17, 1962.   He died in August 2006; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 decision of the VA Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The Veteran had verified active military service from August 
19, 1960 to August 17, 1962.

2.  The Veteran did not serve in the active military, naval, or 
air service during a period of war.


CONCLUSION OF LAW

The Veteran's service does not meet the basic eligibility 
requirements for VA nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1501, 1521 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).

In another class of cases, remand of claims pursuant to VCAA is 
not required because evidentiary development has been completed.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz.  
Although the Court said in Wensch that VCAA did not apply in such 
cases, it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been satisfied.  

When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in remanding 
the case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator. Rockefeller).  That is the 
case here, per below.

The appellant seeks nonservice-connected death pension benefits 
based on her deceased husband's military service.  In order to 
qualify for the benefits sought, the appellant must establish 
that her deceased husband had qualifying service.  Controlling 
statutory law provides that only certain military service is 
considered qualifying service for such benefits.  The appellant 
claims VA benefits as the surviving spouse of a veteran.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the requisite 
service and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521.  The Secretary shall pay pension for non-service 
connected disability or death for service to the surviving spouse 
of each veteran of a period of war who met the service 
requirements prescribed in 38 U.S.C.A. § 1521(j) or who at the 
time of death was receiving (or entitled to receive) compensation 
or retirement pay for a service connected disability.  38 
U.S.C.A. § 1541.  In order to establish basic eligibility for VA 
death pension benefits to the surviving spouse of a veteran, the 
veteran must have had the requisite service.  38 U.S.C.A. § 
1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  

In pertinent part, eligibility for pension may be established by 
a veteran having active service of either (1) 90 days or more 
during a period of war; (2) a period of 90 consecutive days or 
more when such period began or ended during a period of war; (3) 
or an aggregate of 90 days or more in two or more separate 
periods of service during more than one war; or (4) served in 
active military service and was discharged or released from such 
wartime service by reason of disability adjudged service-
connected, or at time of discharge had a service-connected 
disability, shown by official service records, which in medical 
judgment would have justified a discharge for disability.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is currently defined by statute to mean 
the Spanish-American War (from April 21, 1898 to July 4, 1902), 
the Mexican border period (from May 9, 1916 to April 5, 1917), 
World War I (April 6, 1917 to November 11, 1918), World War II 
(December 7, 1941 to December 31, 1946), the Korean conflict 
(June 27, 1950 to January 31, 1955), the Vietnam era (February 
28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from 
August 5, 1964 to May 7, 1975 for all other cases), and the 
Persian Gulf War (from August 2, 1990 and ending on a date yet to 
be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran had verified active military service from August 19, 
1960 to August 17, 1962.  He did not serve in Vietnam.  He had no 
foreign service.  His DD Form 214 is of record.  

The record clearly shows that the Veteran did not have active 
military service during a period of war.  Thus, in this case, the 
Veteran's service does not meet the threshold criteria for basic 
eligibility for nonservice- connected pension benefits.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.  Thus, the appellant does 
not meet the basic eligibility for nonservice-connected death 
pension benefits.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal entitlement, 
and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because the Veteran's service did not meet 
the criteria described, the appellant does not meet the basic 
eligibility requirements for nonservice-connected death pension, 
and the claim must be 



denied based upon a lack of entitlement under the law.  38 
U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3), 
3.203.


ORDER

Entitlement to nonservice-connected VA death pension benefits is 
denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


